DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 (“10-06-21 Submission”) has been entered.
In response to a final Office action mailed on 07/20/2021 (“07-20-21 FOA”), the Applicant have amended independent claim 1 and cancelled claims 2-3 in the 10-06-21 Submission. The amendments to independent claim 1 substantively changed the scope of claim 1 as well as its dependent claims.
	Currently, claims 1 and 4-12 are examined as below.
Response to Arguments
Despite the Applicant’s substantive amendment to independent claim 1, previously-cited prior arts Chen and Schwarz still read on the claim.
On pages 5-8 of the 10-06-21 Submission, the Applicant argues that Chen fails to disclose “forming a liquid layer on a side of the micro device opposite to the transfer head” and “binding the micro device to the substrate by the liquid layer after the liquid layer being formed on the micro device” as recited in the amended independent claim 1, because the liquid layer 
Independent claim 1 does not specifically define the liquid layer to be formed on the micro device first before the liquid layer is in contact with the substrate as the Applicant suggested. Instead, claim 1 requires the liquid layer to be formed on the micro device before binding, rather than contacting, the micro device to the substrate by the liquid layer. According to Fig. 3, column 3, lines 9-11 and claim 1 of Chen, the micro device 210 is disposed over the conductive pad 220 and becomes in contact with the liquid layer 240. That is, the liquid layer 240 would be formed on a surface of the micro device 210 which is in contact with the liquid layer 240 and such surface is on a side of the micro device opposite to the transfer head 260. According to column 3, lines 13-15 and claim 1 of Chen, the micro device 210 is gripped by a capillary force produced by the liquid layer 240 between the micro device 210 and the conductive pad 220 of the array substrate 230, such that the micro device 210 is bound to the array substrate 230 by the liquid layer 240. In other words, Chen discloses “forming a liquid layer on a side of the micro device opposite to the transfer head” and “binding the micro device to the substrate by the liquid layer being formed on the micro device” as recited in independent claim 1.
New grounds of rejections under 35 U.S.C. 103 and 112(b) are provided as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “maintaining a second temperature of the substrate to be lower than the environmental temperature” renders the claim indefinite, in which “the substrate” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 4-12 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,0141,475 B1 to Chen in view of US 2019/0252350 A1 to Schwarz et al. (“Schwarz”).

    PNG
    media_image1.png
    383
    474
    media_image1.png
    Greyscale

Regarding independent claim 1, Chen in Figs. 1-3 teaches a method of handling a micro device 210 (col. 2, ln. 50, micro device 210), comprising: 
holding the micro device 210 by a transfer head 260 (Fig. 3, col. 2, ln. 42-67 & col. 3, ln. 18-20, transfer head array 260); 
forming a liquid layer 240 (col. 3, ln. 9-11, liquid layer 240) on a side of the micro device 210 opposite to the transfer head 260 (Fig. 3, col. 3, 9-11 & claim 1, when the micro device 210 becomes in contact with the liquid layer 240, the liquid layer 240 forms on a surface of the micro device 210 in contact with the liquid layer 240 opposite to the transfer head 260);
maintaining a second temperature of the substrate 220, 230 (Figs. 2-3 & col. 2, ln. 46-56, conductive pad 220 of array substrate 230) to be lower than the environmental temperature 
binding the micro device 210 to the substrate 220, 230 by the liquid layer 240 after the liquid layer 240 being formed on the micro device 210 (Fig. 3, col. 3, ln. 13-15 & claim 1, after the micro device 210 is in contact with the liquid layer 240, the micro device 210 is gripped by a capillary force produced by the liquid layer 240 between the micro device 210 and the conductive pad 220 of the array substrate 230, such that the micro device 210 is bound to the substrate 230).
However, Chen does not explicitly disclose maintaining a first temperature of the transfer head to be lower than an environmental temperature.
Schwarz recognizes a need for picking up and transferring semiconductor chips to a target carrier without having to expose the chips to electrostatic forces (¶ 152 & ¶ 111-¶ 113). Schwarz satisfies the need by adhering the chips to liquid drops arranged on the transfer tool, which includes cooling liquid receiving areas 210 of a transfer tool 100 below a dew point, as liquid from the vicinity of the transfer tool 100 condenses at the liquid receiving areas 210, liquid drops 300 are formed at the liquid receiving areas 210 of the transfer tool 100 (Fig. 13 & ¶ 192). In other words, the liquid receiving areas of the transfer tool maintains a temperature lower than the environmental temperature so the liquid drops can be formed by condensation.

Regarding claim 4, the combination of Chen and Schwarz (Fig. 13) further teaches the environmental temperature is lower than about 40 degree Celsius (Schwarz: ¶ 192 discloses the liquid receiving areas 210 is cooled to below a dew point and the dew point is less than 25 degrees Celsius, which anticipates the claimed range of 40 degree Celsius).
Regarding claim 5, the combination of Chen and Schwarz does not explicitly disclose maintaining a relative humidity the environment to be higher than about 40%.
However, Chen in Fig. 3 teaches binding the micro device 210 to the substrate 220, 230 comprises: an environment comprising a vapor is provided to form the liquid layer 240 on the substrate 220, 230, and the micro device 210 is gripped by the capillary force produced by the liquid layer 240 between the micro device 310 and the substrate 220, 230 (col. 2, ln. 60-67, col. 3, ln. 9-18 & claim 1). In other words, the environment in which the micro device 210 is binding to the substrate 220, 230 has a humidity level.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Chen teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of unexpected results that are different in kind and not different in degree, said general conditions taught by Chen renders claim 5 obvious.
Regarding claim 6, Chen in Figs. 1-3 further teaches binding the micro device 210 to the substrate 220, 230 comprises: 
moving the transfer head 260 towards the substrate 220, 230 (col. 3, ln. 18-21).
Regarding claim 7, Chen in Figs. 3-4 further teaches evaporating the liquid layer 240 such that the micro device 210 is bound to the substrate 220, 230 (Figs. 3-4 & col. 3, ln. 9-43).
Regarding claim 8, Chen in Figs. 3-4 further teaches separating the transfer head 260 from the micro device 210 after the micro device 210 is bound to the substrate 220, 230 (Figs. 3-4).
Regarding claim 9, Chen in Figs. 2-3 further teaches the liquid layer 240 is condensed from water vapor (Figs. 2-3, col. 2, ln. 60-67 & col. 3, ln. 1-8, lowering a temperature of the conductive pad 220 in an environment including a water vapor, such that at least a portion of the vapor is condensed to form a liquid layer 240).
Regarding claim 10, Chen in Fig. 3 further teaches the micro device 210 is microscopic light emitting diode (micro-LED) 210 (col. 3, ln. 23-25, micro LED 210).
Regarding claim 11, the combination of Chen and Schwarz does not explicitly disclose the first temperature is the same as the second temperature.
However, there are two known options of forming liquid layer or liquid drop on the respective transfer head and the substrate by condensation by setting a first temperature of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try setting the first and the second temperatures to be the same as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing a liquid layer or a liquid drop on a transfer head and a substrate (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 12, the combination of Chen and Schwarz does not explicitly disclose the first temperature is the same as the second temperature.
However, there are two known options of forming liquid layer or liquid drop on the respective transfer head and the substrate by condensation by setting a first temperature of the transfer head and a second temperature of the substrate below an environmental temperature:  (1) setting the first and the second temperatures to be the same and (2) setting different first and second temperatures. With either option of (1) or (2), a liquid layer or a liquid drop is formed on a transfer head and a substrate by condensation. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try setting different first and second temperatures as an obvious matter In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/JAY C CHANG/Primary Examiner, Art Unit 2895